DETAILED ACTION
Claims 1-7 & 14-24 are pending as amended on 04/15/22.

Response to Amendment
This non-final action is a response to the election & amendment filed on April 15, 2022.  Applicant’s election without traverse of Group I is acknowledged.  Non-elected claims 8-13 have been cancelled.  Claims 14-24 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maida, US 2008/0295896 in view of Barrios et al., US 10,023,768.
With regard to claims 1 & 6-7, Maida teaches a conventional process for protecting an elongate member with an adhesive wrap, wherein release liner material (24) is removed to expose adhesive strips (22/26/28) along at least opposite edges of the interior face of a sheet (10), and the adhesive strips are adhered to the exteriors of the elongate member & of the sheet itself as the sheet is wrapped around the elongate member (throughout, e.g. abstract, [FIGS. 1-4]).
While this reference does not expressly disclose that its – contiguous – release liner material comprises “a single release member”, it would have been prima facie obvious to join these liner pieces, as modifying such elements to be integral/separable as desired would require no more than ordinary skill in the art; see MPEP 2144.04(V)B/C.  Further still, it was well-known to use a single release member for multiple adhesive portions, as shown for example by Barrios, which peels a single liner from multiple adhesive strips in one motion (e.g. [FIG. 3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Barrios with those of Maida, in order to predictably provide for one-step removal of all release liner material.
With regard to claims 4-5, Maida teaches Tychem fabric backing [0015] & Barrios also teaches various wovens/nonwovens [Col. 23, 51-67], wherein any such woven (i.e. “interlaced yarn”) or nonwoven would have been an obvious choice for a durable backing material.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maida, US 2008/0295896 in view of Barrios et al., US 10,023,768 and further in view of Musahl et al., US 2005/0115664.
The teachings of Maida & Barrios have been detailed above, and while these references do not expressly disclose a step of wrapping such that the adhesive portions overlap one another, such a configuration would naturally depend on the relative dimensions of the wrap and the elongate member, and would have been obvious to arrive at via routine experimentation with different objects.  In any event, such a configuration was known in the art, as shown for example by Musahl, which uses wraps with adhesive edges facing inward [FIGS. 5,7] and which can be wrapped in overlapping fashion as claimed [FIG. 2], wherein it would have been obvious to combine the teachings of Musahl with those of Maida & Barrios, in order to wrap an elongate member in a known configuration with a known wrap with predictable success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maida, US 2008/0295896 in view of Barrios et al., US 10,023,768 and further in view of Igarashi et al., US 2003/0098660.
The teachings of Maida & Barrios have been detailed above, and while these references do not expressly disclose a step of wrapping such that the adhesive portions envelop a T-junction, Maida generally teaches adhering adhesive layers overlapping themselves at a junction [FIGS. 1-4], and using such a wrap at a T-shaped (or other) junction would also have been prima facie obvious during routine experimentation with different objects.  In any event, such a configuration was known in the art, as shown for example by Igarashi, which uses wraps with layers that adhere to an elongate member, and themselves, and envelop a T-junction [FIGS. 3-4], wherein it would have been obvious to combine the teachings of Igarashi with those of Maida & Barrios, in order to wrap an elongate member in a known configuration with a known wrap with predictable success.

Allowable Subject Matter
Claims 14-24 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest wrapping a protective sleeve comprising a plurality of adhesive layers around an elongate member, wherein the sleeve is wrapped around the elongate member, and an adhesive layer is adhered to the outer face of the sleeve to secure it, and wherein the flexible sleeve body is initially provided with a single strip of release tape over the adhesive layers which releasably maintains said sleeve in a tubular configuration in combination with the other instantly claimed features. This limitation is present in independent claims 14 & 19, and thus renders these and all associated dependent claims allowable. The closest prior art teaches other types of elongate wraps or sleeves (US 5,783,274, US 5,278,356, US 5,185,501, US 2003/0098660, US 2005/0115664, US 2008/0295896, US 10,023,768), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745